 

Case 1:20-cv-10701-DPW Document 65-8 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MCCARTHY et al,
Plaintiffs,

v.
BAKER et al,
Defendants.

|
|
| CIVIL ACTION NO. 1:20-cv-10701-DPW
|
|
|

 

DECLARATION OF KENNETH MICHAUD
I, Kenneth Michaud, hereby declare and state the following:
1. I reside in Massachusetts.
2. Iam over the age of 18 and competent to testify in this matter.
3. [hold a valid LTC issued by the Commonwealth of Massachusetts.
4. On April 29, 2020, I visited the WalMart in Danvers, Massachusetts.

5. I went to the Sporting Goods section seeking handgun ammunition, such as .380, .38, .357,
9mm, .40 S&W, or .45.

6. I was unable to locate ammunition in these calibers.

7. I asked the manager why there wasn't any handgun ammunition available, and if they were out
of stock.

8. The manager informed me that they were not allowed to sell that type of ammunition any longer
at any Walmart stores and that a company-wide policy change was put in place across all stores

in Fall of 2019

I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 29th day of April, 2020.

AZZL2

Kenneth Michaud

 

 

 

 
